DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The rejection of claims 2-3 and 7 are moot in view of the cancelation of the claims.
The rejection under 35 USC 112(a) is withdrawn in view of the cancelation of or amendment to the claims, in particular that the fusion protein must comprise a γ-carboxylated Gas6 PS-binding domain (claim 1), the EGF-like domain of claim 5 is of GAS6, and not only is the cytokine comprised by the fusion protein an immunostimulatory or immunosuppressive cytokine, but the portion thereof is also immunostimulatory (claim 8).
	The rejections of claims under 35 USC 102 as anticipated by Huang et al. (Canc. Res. 6(9)Suppl., 2007, AACR Ann. Meeting April 14-18, 2007, Abst. 2429, cited in the IDS filed 7/10/20), WO 2014/151535 Al (cited in the IDS filed 7/10/20), US 20160168269 A1 and US 20160311886 A1 are withdrawn in view of the cancelation of claims or the amendment to claim 1 requiring a cytokine and a non-cytokine polypeptide of the fusion protein comprises a PS-binding domain of Gas6 modified by γ-carboxylation, which no single reference of the above prior art teaches. 

Drawings
The drawings were received on 10/8/21.  These drawings are accepted.

Claim Objections
Claims 1, 4, 5 and 8 are objected to because of the following informalities: In claim 1, the definition of “PS” should be after the first occurrence of the abbreviation instead of at the end of the claim. Claim 4 uses “Gas6” instead of “GAS6”, which is used in claims 1 and 5, however, only one form of the name should be used for consistency and clarity.  Claim 5 recites in line 3 “the PS-binding domain”, while claim 1 from which it depends recites “PS-binding type domain”.  For clarity, only one of these terms should be used in the claims to avoid confusion over antecedent basis, even though both are used in the specification.  Similarly, claim 8 recites .

  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because claim 1, upon which it depends, has been amended to recite that the polypeptide comprises a PS-binding domain of GAS6 modified during or after translation of said fusion molecule by γ-carboxylation, yet claim 4 says only, “the polypeptide comprises an N-terminal Gla domain of Gas6.”  Therefore, it is unclear if claim 4 is intended to mean that the Gla domain of the γ-carboxylated GAS6 of claim 1 or is of a different non-carboxylated GAS6. This rejection could be obviated by bringing the limitation from claim 1 into claim 4.   Please see claims for consideration at the end of the Office action.
Claim 5 is indefinite because as amended to specify that the EGF-like domain is of GAS6, it is unclear if the further domain A) is promoting oligmerization of the PS-binding domain and/or an EGF-like domain, or B) is (i) promoting oligermization of the PS-binding domain and/or is (ii) an EGF-like domain, or C) some other meaning. As a result, the metes and bounds of the claim cannot be determined. Because claim 5 says “further comprises a domain” (singular) and based on page 20, lines 14-21, of the specification, it appears that the intended meaning may have been ‘further comprises a domain which promotes oligomerization of the PS-In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Clarity of the claim is required.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, 5, 8, 9, 11 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/151535 A1 in view of Lew et al. (eLIFE, 2014;3:e03385, 23 pages) and Huang et al. (Canc. Res. 6(9)Suppl., 2007, AACR Ann. Meeting April 14-18, 2007, Abst. 2429, cited in the IDS filed 7/10/20) as set forth in the previous Office action and recast here to better address the amendment to claims, particularly that claim 1 now specifies the non-cytokine polypeptide of the fusion protein comprises a PS-binding domain of Gas6 modified by γ-carboxylation.
WO 2014/151535 teaches that externalization of phosphatidylserine (PtdS or PS) to cell membranes is a key marker for macrophages to registers and ingest dying (apoptotic) cells.  Additionally, several oncology studies have suggested more apoptosis is associated with high grade tumors, increased rate of metastasis and poor prognosis, with the conclusion “that 
Lew et al. discusses that Gas6 is a ligand that activates all three TAM receptors, Axl, Tyro3 and Mer, while ligand Pros1 (Protein S) activates only Tyro3 and Mer (p. 3/23, 2nd ¶).  It was found the Gla domain (an N-terminal γ-carboxylated domain required for binding to phosphatidylserine (PtdSer) in a Ca2+-dependent reaction) of Gas6 is required for activation of the Gas6 receptor Axl but not for binding to Axl. The binding of the Gla domain to PtdSer is necessary to trigger Axl activation. The Gla domain is not necessary for binding and activation of Mer or Tyro3 receptors, though its presence increases activity. A Gas6 protein without the Gla domain but retaining the EGF domain, was still able to activate the Mer and Tyro3 receptor, but the activity was decreased compared to when the Gla domain was present (e.g., p. 6/23, 4th-5th ¶, and p. 9/23, 2nd ¶). Both full-length Gas6 and Pros1 activated Tyro3 and Mer, but only Gas6 activated Axl (p. 6/23, end of 5th ¶).  The Gas6 and Pros1 were produced by cDNA expression of both Gla domain-deleted and full-length version of the two ligands in HEK293 EBNA cells grown in serum-free medium supplemented with vitamin K2, required for γ-carboxylation of Gla domain glutamic acid residues (p. 3/23, 3rd ¶). It is discussed that these three TAM receptors are required for the process of engulfing and breaking down dead cells so the components can be rd full ¶). 
Huang et al. teach a fusion protein comprising phosphatidylserine (PS)-binding antibody 2aG4 and IFNα, designed wherein the antibody portion targets the fusion to tumor vascular endothelium and the IFN is toxic to the target cells.  The fusion protein showed anticancer activity in murine tumor models without toxicity.
It would have been obvious before the effective filing date of the invention to substitute the γ-carboxyled Gla domain of Gas6 for that of Protein S in the fusion protein of WO 2014/151535 with a reasonable expectation of success.  Lew et al. taught that both Gas6 and Protein S are ligands for the same receptors, Tyro3 and Mer, and the presence of the Gla domain enhances the activity of the receptors upon binding of the ligand. Further, Lew et al. showed that Gas6 also binds the receptor Axl, but cannot activate it without the γ-carboxyled Gla domain.  Activation of these receptors are required for phagocytosis, which itself relies on PtdSer (PS) exposure on the surface of cells to be phagocytosed (Lew et al. and WO 2014/151535).  Both Gas6 and Protein S target PS (see WO 2014/151535 and Lew et al.).  WO 2104/151535 taught that external PS expression is associated with worse cancer prognosis, tumor grade and increased metastasis, and claimed a method of treating cancer by administration of a Gla domain linked to a therapeutic payload (claim 31), while Huang et al. taught that PS-binding proteins fused to a cytokine can target tumor vasculature and inhibit tumor growth. It would have been obvious to have a cytokine as part of the PS-binding fusion protein, specifically an interferon, including IFNα or a different IFN as a therapeutic as taught by WO 2014/151535 and exemplified by Huang et al., which showed a PS-binding antibody conjugated to IFNα showed in vivo anticancer activity. It would have further been obvious to have a linker between the Gla-PS-binding portion and the cytokine, and optionally to include the EGF-like domain in addition to the Gla domain as taught by WO 2014/151535, and the inclusion of which was shown by Lew et al. to increase activity of Gas6 receptors Axl, Mer and Tyro3. As taught by WO 2014/151535 and Lew et al., because PS-binding by Gla is dependent on γ-carboxylation and the methods used to express it resulted in γ-carboxylation (i.e. expression in the presence of vitamin K), the Gla-containing fusion protein would have been had a PS-binding Gla domain modified by γ-carboxylation.


Applicant cites MPEP 2141 (p. 12 of Remarks, Section V.), discussing that the improvement of the invention must be “more than the predictable use of prior art elements according to their established functions”, as well as what the person of ordinary skill in the pertinent art would have known and would have reasonably expected to do with the knowledge.  The citations of MPEP 2141 are agreed with.  It is maintained that the instant invention does not have more than the predictable use of the prior art elements according to their established function as discussed in the rejection above and further in the answer to arguments below.
Applicant cites MPEP 2134 and case law (p. 12, last paragraph, through p. 13, second to last paragraph, and p. 15, first full paragraph, of Remarks) which addresses the need for no change in respective functions of combined elements, as well as the need for predictable results.  These are agreed with.  It is maintained that the substitution of the γ-carboxylated Gla domain of Protein S with that of GAS6 in the fusion molecule of WO 2014/151535 would have been obvious and would have yielded predictable results as discussed in the rejection above and further in the answer to arguments below.
Applicant cites In re Rijckaert (Fed. Cir. 1993; last paragraph of p. 13 of Remarks) as emphasizing that “obviousness cannot be predicated on what is not known at the time of the invention…” The citation is agreed with (see also MPEP 2141.02(V)). Everything required for the claimed invention was known several year before the effective filing date of the invention. The role of the Gla domain in PS-binding, the requirement that the domain be γ-carboxylated in order for that binding to be possible (WO 2014/151535 and Lew et al.), and the advantage of fusing a cytokine to a PS-targeting domain for cancer treatment (WO 2014/151535 and Huang et al.) were all known. Additionally, that the Gla domain needed to be γ-carboxylated in order to bind PS was known before the effective filing date of the invention as discussed in the previous Office action on p. 4, last paragraph: “Park et al. teaches (Blood, 113:2470-2477, 2009, p 2470, col. 2, first paragraph), “Both Gas6 and protein S need vitamin K–dependent γ-carboxylation for their binding to Axl family receptors on a cell surface.21“ This is consistent with the instant specification, which on p. 28, lines 22-28, calls γ-carboxylation “an essential post-translational modification required for fusion molecules to bind PS… in the presence of Vitamin K.” (See also p. 10, lines 10-13, of the specification.)”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., activating one or more cytokine-specific biological activities at a pathological site and treating a disease or condition responsive to cytokine treatment with a fusion molecule) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While there are pending claims drawn to a method of treatment comprising simply administering the fusion molecule to a subject in need thereof, these claims are currently withdrawn as not drawn to the elected invention. Further, even if they were not withdrawn they would be obvious in view of the prior art of record. The prior art supports the same role of the γ-carboxylated Gla domain in both Protein S and Gla, that is, the binding of phosphatidylserine (PtdSer or PS) on cells (see Lew et al. and WO 2014/151535).  The substitution of one known element for another would have yielded predictable results to one of ordinary skill before the effective filing date of the invention.  As can be seen from the sequence comparison below, the sequence identity of the human Gla domain of GAS6 and Protein S is high (80%).  Lew et al. showed that the Gla domain of GAS6 increased activity of TAM receptors Tyro3 and Mer, and was required for Axl receptor activity. Lew also discussed 

Sequence Comparison
US-16-631-961 instant SEQ ID NO:6 (Qy, GAS6) vs. NO:9 (Db, Pros1)
                                 
                                    ALIGNMENTS

  Query Match             80.0%;  Score 200;  DB 1;  Length 46;
  Best Local Similarity   77.8%;  
  Matches   35;  Conservative   6;  Mismatches  4;  Indels  0;  Gaps  0;

Qy          1 AFQVFEEAKQGHLERECVEELCSREEAREVFENDPETDYFYPRYL 45
              |  : || |||:|||||:||||::||||||||||||||||||:||
Db          1 ANSLLEETKQGNLERECIEELCNKEEAREVFENDPETDYFYPKYL 45


Claims for Consideration
The following claims 1 and 4 drafted by the examiner is presented to applicant for consideration: 
Claim 1 (currently amended): A fusion molecule comprising an immunostimulatory or immunosuppressive cytokine or immunostimulatory or immunosuppressive portion thereof and a polypeptide comprising a phosphatidylserine (PS)-binding type domain of γ-carboxylated growth arrest-specific gene 6 (GAS6) 
Claim 4 (currently amended): The fusion molecule of claim 1 wherein the polypeptide comprises an N-terminal Gla domain of γ-carboxylated GAS6.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646
December 6, 2021